Title: From Alexander Hamilton to Colonel Hugh Hughes, [28 July 1781]
From: Hamilton, Alexander
To: Hughes, Hugh


[Dobbs Ferry, New York, July 28th, 1781]
Dear Sir
I beg your particular Care of the Enclosed. The only News we have here is a Report from Philadelphia, that Rawdon after throwing a small succour into 96, had retired to Charles Town, & that Greene had renewed the Seige of that Place. You heard the British Fleet had put to Sea from the Hook, supposed to be going to escort Cornwallis back.
Adieu my Dear Sir   your most obedt.
A Hamilton
July 28th. 1781
